IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

MATTHEW ANTHONY GERACI,                    )
                                           )
       Plaintiff,                          )
                                           )
              v.                           )
                                           )   C.A. No. N21C-07-151 CLS
UBER TECHNOLOGIES, INC.,                   )
                                           )
       Defendant.                          )
                                           )
                                           )
                                           )

                        Date Submitted: October 6, 2021
                        Date Decided: October 29, 2021


On Defendant’s Motion to Dismiss and Compel Arbitration. GRANTED, in part.

                                    ORDER

Matthew Anthony Geraci, Florence, Kentucky, 41042, pro se.

Henry E. Gallagher, Jr., Esquire, and Lauren P. DeLuca, Esquire, Connolly
Gallagher LLP, Wilmington, Delaware, 19801, Attorneys for Defendant.




SCOTT, J.
                                       1
                                INTRODUCTION

      Before this Court is Uber Technologies, Inc.’s (“Defendant”) Motion to

Dismiss and Compel Arbitration. The Court has reviewed the parties’ submissions

and the record below. For the following reasons, Defendant's Motion to Compel

Arbitration and to Dismiss is GRANTED, in part and Plaintiff's Complaint is

DISMISSED WITHOUT PREJUDICE.

                                      FACTS

      This civil action arises from Matthew Anthony Geraci’s (“Plaintiff”)

complaint filed on July 21, 2021, regarding his driver account associated with

Defendant being deactivated due to Defendant’s claims of misuse of trademark and

harm to Defendant’s brand.

      Plaintiff voluntarily entered into two separate agreements with Rasier, LLC,

a wholly owned subsidiary of Defendant, to participate as a driver in the ride sharing

application as evidenced by Defendant’s Exhibit E, containing Plaintiff’s log of

accepted agreements from Defendant’s application.

      One agreement was entered into on September 22, 2019, which contained an

arbitration provision which “applies, without limitation, to all disputes… arising out

of or related to this Agreement and disputes arising out of or related to Plaintiff’s

relationship with Defendant, including termination of the relationship. This

                                          2
arbitration provision also applies, without limitation, to disputes regarding . . .

termination, . . . federal and state statutory and common law claims.”

      The second agreement was entered into on January 6, 2020, which applied the

arbitration provision to all claims whether brought by Plaintiff or Defendant and

“applies, without limitation to disputes between Plaintiff and Defendant . . . arising

out of or related to Plaintiff’s application for and use of the account to use

Defendant’s Platform and Driver App as a driver, . . . Plaintiff’s contractual

relationship with Defendant or the termination of that relationship . . . federal state

or local statutory, common law and legal claims.”

      Plaintiff had thirty (30) days from the time he entered into the agreements to

opt out of the arbitration provisions. He failed to do so.

      Defendant moves to dismiss Plaintiff’s complaint, arguing the Court lacks

subject matter jurisdiction because the matter is subject to binding arbitration

pursuant to agreements signed by Plaintiff to work as a ride-sharing driver. In

response, Plaintiff relies on an opinion rendered by the Canadian Supreme Court,

which has no binding or persuasive authority to this Court.

                            STANDARD OF REVIEW

      Defendant moves to dismiss based on Superior Court Civil Rule 12(b)(1),

claiming that the Superior Court lacks subject matter jurisdiction over the claims in

                                          3
the Complaint. It is well-settled in Delaware that the power to compel arbitration

lies exclusively with the Court of Chancery.1 Therefore, this Court cannot render an

opinion on compelling arbitration.

      However, this Court has held it has jurisdiction to determine whether a valid

and enforceable arbitration agreement exists for purposes of determining whether it

has subject matter jurisdiction.2 The Court may dismiss a complaint for lack of

subject matter jurisdiction after determining, at most, (1) whether a valid and

enforceable arbitration agreement exists and (2) whether the scope of that agreement

covers the plaintiff’s claims.3 In reviewing such a motion, a court may consider

matters outside the pleadings, such as testimony and affidavits.4 On a Motion to

Dismiss under Rule 12(b)(1), the Court must accept every well-pled allegation as

true and draw all reasonable inferences in the non-movant's favor.5 A Motion to

Dismiss should be denied unless it appears to a “reasonable certainty” that the




1
  10 Del. C. § 5701.
2
  Bruce Jones, et al. v. 810 Broom Street Operations Inc., 2014 WL 1347746 (Del
Super. 2014); Aquila of Delaware, Inc. v. Wilmington Trust Company, 2011 WL
4908406 (Del. Super. 2011).
3
  Jones, 2014 WL 1347746, at *1.
4
  Cecilia Abernathy, et al. v. Brandywine Urology Consultants, PA, 2021 WL
211144 (Del. Super. 2021).
5
  Donald H. Loudon, Jr., v. Archer-Daniels-Midland Co., et al., 700 A.2d 135, 140
(Del. Supr. 1997).
                                         4
plaintiff would not be entitled to relief under any set of facts that could be proved to

support them.6

                                   DISCUSSION

      This Court lacks subject matter over this claim because (1) Plaintiff entered

into a valid and enforceable arbitration agreement and (2) the scope of the agreement

cannot be determined by this Court.

      The agreements before the Court are in the form of a valid “clickwrap”

agreement. “A clickwrap agreement is an online agreement that requires a ‘webpage

user [to] manifest assent to the terms of a contract by clicking an ‘accept’ button in

order to proceed.’”7 Clickwrap agreements are routinely recognized by courts and

are enforceable under Delaware law.8 Here, Plaintiff clicked “YES, I AGREE” to

the terms of the agreement to create an account and continue to use such account.

Plaintiff agreed to the terms of the agreement and clickwrap agreements, such as the

one present in this case, are enforceable, therefore, Plaintiff entered into a valid and

enforceable arbitration agreement.




6
  Id.
7
  Newell Rubbermaid Inc. v. Storm, 2014 WL 1266827, at *1 (Del. Ch. Mar. 27,
2014) (citing Van Tassell v. United Mktg. Gp., LLC, 795 F.Supp.2d 770, 790 (N.D.
Ill. 2011)).
8
  Newell Rubbermaid, 2014 WL 1266827, at * 1.
                                           5
      Subsequently, the Court must determine whether the scope of the agreements

covers the claims made by Plaintiff. Plaintiff’s claims seem to be covered by the

agreements because his claims arise from the termination of the relationship between

Plaintiff and Defendant, which is specifically referenced in both agreements.

However, ultimately, the arbitrator must decide whether Plaintiff’s claims fall under

the agreements because the Technology Services Agreement, Defendant’s Exhibit

C, delegates the issues of arbitrability to the arbitrator. “When ... parties explicitly

incorporate rules that empower an arbitrator to decide issues of arbitrability, the

incorporation serves as clear and unmistakable evidence of the parties’ intent to

delegate such issues to an arbitrator.”9 Parties can agree to arbitrate questions of

“arbitrability”10 and the agreement expressly provides issues of arbitrability would

be subject to the arbitrator by providing:

      such disputes include without limitation disputes arising out of or relating to
      interpretation or application of this Arbitration Provision, including the
      enforceability, revocability or validity of the Arbitration Provision or any
      portion of the Arbitration Provision. All such matters shall be decided by an
      Arbitrator and not by a court or judge.




9
  Behm v. Am. Int'l Grp., Inc., 2013 WL 3981663, at *6 (Del. Super. Ct. July 30,
2013) (citations omitted).
10
   Rent-A-Ctr., W., Inc. v. Jackson, 561 U.S. 63, 68-69, 130 S. Ct. 2772, 2777, 177
L. Ed. 2d 403 (2010).
                                             6
Plaintiff agreed to the arbitration agreements by assenting to the terms by clicking

“YES, I AGREE” when prompted to, so he agreed to arbitrate questions of

arbitrability. This Court cannot decide whether Plaintiff’s claims fall under the

agreements.

                                 CONCLUSION

      WHEREFORE, for the foregoing reasons, Defendant's Motion to Dismiss and

Compel Arbitration is GRANTED, in part and Plaintiff's Complaint is

DISMISSED WITHOUT PREJUDICE.

      IT IS SO ORDERED.

                                                   /s/ Calvin L. Scott
                                                   Judge Calvin L. Scott, Jr.




                                         7